Citation Nr: 0814346	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

A motion to advance this case on the Board's docket has been 
granted.  See 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran's military occupational specialty was an 
antiaircraft artillery automatic weapons crewman is 
consistent with noise exposure.

2.  The medical evidence establishes a medical nexus between 
the veteran's claimed in-service acoustic trauma and his 
current diagnoses of bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

In addition, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Here, the veteran alleges that in-service noise exposure 
stemming from being in close proximity to artillery rounds 
caused his current bilateral hearing loss and tinnitus, which 
began in service but increased in severity as he grew older.  

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hearing loss or tinnitus.  
Further, the Board notes that post-service medical evidence 
is absent of complaints of hearing loss or tinnitus for many 
years thereafter.  However, his DD Form 214 indicated that 
his military occupational specialty was an antiaircraft 
artillery automatic weapons crewman, which corroborates his 
theory of in-service noise exposure.  

Private audiology records dated in February 2004 and March 
2004 diagnosed the veteran with sensory hearing loss but made 
no determination as to a nexus with active duty.

In April 2005, the veteran underwent a VA audiological 
examination, in which he was diagnosed with mild to profound 
bilateral sensorineural hearing loss severe enough to be 
considered a disability under VA regulations.  The examiner 
expressed his opinion that, based on the veteran's history of 
repeated acoustic trauma secondary to artillery and 
antiaircraft fire, it was as likely as not that his current 
bilateral hearing loss and tinnitus began secondary to 
military service.  The examiner further noted that the 
veteran's civilian occupation as a hand seamstress did not 
seem to have contributed to his hearing loss and that there 
did not seem to be any other medical challenges which may 
have damaged his hearing.  

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for bilateral hearing loss 
and tinnitus should be granted.  While service medical 
records do not reveal evidence of a hearing disability, his 
military occupational specialty as an antiaircraft artillery 
automatic weapons crewman is consistent with his assertion of 
acoustic trauma in service.  

Further, the opinion of the April 2005 VA examiner 
establishes a medical nexus between the veteran's claimed in-
service acoustic trauma and his current symptomatology.  As 
such, and giving him the benefit of the doubt, the Board 
finds that the claim for service connection for bilateral 
hearing loss and tinnitus should be granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Inasmuch as the Board is allowing the benefits 
sought on appeal, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


